DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guehring (DE102009038173) in view of Royer (2021/0001438).  Guehring discloses a threading tap ([0001], line 14, [0006], lines 44-46; Fig. 6) having a shaft (604) with a plurality of tapping teeth (601) at a threading end of the shaft. The shaft (604) has a plurality of helical passages (602,605) extending from the threading end (bottom; Fig. 6) to an opposite base end (top; Fig. 6) with each passage opening through an aperture (606) in the threading end ([0037], lines 270-271) for providing lubricant or coolant.  The tapping teeth (601) are sets of tapping teeth separated by flutes (603).  Regarding claim 2, the apertures are equally spaced circumferentially about a shaft axis (Fig. 6).  Regarding claim 3, the apertures are in an end face of the threading end (Fig. 6).  Regarding claim 4, the apertures are on different sides of the tap end (Fig. 6) so that the apertures spray lubricant or coolant in opposite side directions of the tap. Regarding claim 7, a helical pitch of the passages is a different pitch than a thread pitch since at least one channel (602; phantom lines; Fig. 6) interrupts (cuts through) a flute (603) and Guehring discloses ([0013], lines 96-101) that flank and cooling channel distance from a tool central axis is varied to supply lesser of greater fluid flow. Regarding claim 8, a helical diameter of the channels (605) is less than a minimum diameter of the tapping teeth since they are interrupted by the individual flanks ([0037], lines 268-269).  Guehring does not disclose that the fluid channels are entirely radially inward of the thread tapping teeth. Royer teaches a thread tap [0037] having a plurality of helical internal fluid channels (104’,105’; Fig. 1B) which are located internally at a distance d2 from a tool center axis. Royer teaches (Fig. 2A) that the cooling channels extend internally through the cutting (tapping) tool (109) from a base end (left side; Fig. 1D) to their exit at an end face (right side; Fig. 1D).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to construct the fluid channels of Guehring to be internal to the tool as taught by Royer so that the fluid only exits at an end face of the tool.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guehring in view of Royer and further in view of Murphy (5,435,786).  Guehring discloses that the thread tapping teeth (601) are disposed between the shaft base (at 604; Fig. 6) and the apertures (606) but is silent to the threads being axial threads. Murphy teaches a tapping tool (T) having fluid channels (15) and axial threads (col. 2, lines 64-66). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the threads of Guehring to be axial threads as taught by Murphy in order to cold form threads as is known in the thread tapping art.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guehring in view of Royer and further in view of Edelmann (2011/0201434).  Guehring does not disclose a manifold.  Edelmann teaches a manifold (22) which receives fluid in the manifold at a base end (2) of a thread forming tool Fig. 13) and distributes the fluid to bores (23) in a threading end (6) of the tool (Fig. 14). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the base end of the tap Guehring with a manifold as taught by Edelmann in order to continuously supply fluid to bores in the tap from a larger chamber.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guehring in view of Royer and further in view of Reime (EP 0760270).  Guehring does not disclose linear flutes. Reime teaches a threading tap ([0003], lines 28-29) having internal fluid channels (7) that are radially inward of the helical flutes (4; Fig. 1) or straight flutes (4; Fig. 2) until they emerge through a bore (9) in the flutes. It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the helical flutes of Guehring to be straight flutes as taught by Reime in order to direct chips linearly during threading.
Claim(s) 1,21-24 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durst (8,794,879) in view of Sterling (2021/0138561).  Durst discloses thread forming and thread cutting taps (Figs. 2,3 and 8-10) having cooling channels (12) that are constructed radially inward of tapping teeth (11) wherein Fig. 10 discloses a tap (1h) comprising a shaft with a tap base end (4h) and a tap threading end (9h).  Durst discloses that the tap (1h) includes a plurality of tapping teeth (7h) at the tap threading end (9h).  The shaft has a plurality of passages (12h) that extend helically (col. 4, lines 11-12) from the threading end (9h) to the base end (4h) of the shaft.  Each passage (12h) is open to an exterior of the thread tap as Fig. 10 shows the passages (12h) exiting at an exterior of the threading end (9h).  The helical passages are shown to be radially inward of the tapping teeth throughout a length of the cutting tap (Fig. 10) including a tap end (9h).  Regarding claims 23 and 24, the passages (12h) are separate from each other throughout a length of the tap (1h) and maintain a constant helical diameter to a tap centerline (Fig. 10).  Regarding claim 26, the threading and cutting taps (Figs. 2 and 8-10) show cooling channels interior to the teeth at a tap end (9a,9g,9h).  Regarding claims 27 and 28, Durst discloses chamfered tap ends (9a,9h) in through which the channels (12a,12h) exit.        
Durst does not disclose specifically recite that the cooling passages are radially inward of the cutting teeth and cutting flutes.  Sterling teaches (([0050], line 2) that a cutting tool (10) has cooling channels (40) which are interior channels that run a length of the tool and are radially inward of the cutting flutes (22) from a frustoconical base end (11) until their exit at a tap cutting end (16; Fig. 1D).  Regarding claim 21, the coolant channels (20) and entirely radially inward of the flutes (22) until they reach exit (46; Figs. 1D,1F).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to construct the cooling channels in the thread forming tap or the thread cutting tap of Durst as taught by Sterling in order to interiorly cool the tap shaft and deliver coolant to the tap threading end.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durst in view of Sterling and further in view of Edelmann (2011/0201434).  Durst in view of Sterling does not disclose a manifold.  Edelmann teaches a manifold (22) which receives fluid in the manifold at a base end (2) of a thread forming tool Fig. 13) and distributes the fluid to bores (23) in a threading end (6) of the tool (Fig. 14). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the base end of the tap of Durst in view of Sterling with a manifold as taught by Edelmann in order to continuously supply fluid to bores in the tap from a larger chamber.
Response to Arguments
Applicant's arguments filed 4-27-2022 have been fully considered.  The rejection of Guehring in view of Roper is maintained.  The claim 1 language is “each passage being open through a corresponding aperture defined by the threading end” and Guehring discloses helical channels (602,605) which are interior to shaft (604) until they define apertures through teeth in the threading end and Roper is used to teach that helical passages are interior to exterior tool cutting structure. 
 Regarding claim 1, the single specification cite [0014] is “sets of the teeth” and Fig. 3 which shows helical channels is the embodiment of Figs. 1-3 which appears to show a single set of teeth “the tapping portion 30” [0042] and “the teeth form a single start thread that winds helically” [0041] and it is not clear what a scope of sets is since its not described.  It seems like Applicant is claiming a single set of teeth with a fluteless tap in new claim 23 and a fluted cutting tapping tool in claim 1 so it is unclear what embodiment the amended subject matter is directed to since Applicant is claiming both fluted and fluteless with helical channels.  Durst is used to teach that fluteless thread forming taps and thread cutting taps with cutting grooves are known to have cooling channels which are interior to the tool, with an embodiment (Fig. 10) showing helical cooling channels.  Sterling teaches that a cutting tool has cooling channels which are completely and entirely interior to the tool cutting flutes from a frustoconical base end (11) until their exit at a tap cutting end (16; Fig. 1D).  A scope of “entirely” as claimed is not clear from the specification and Examiner reads the limitation as “radially inward” as in the specification [0016].  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725